DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/743,666.  Claims 1-18 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a braking force controller including a processor configured to: i) cause the first actuator unit to generate the target jerk when the target jerk is equal to or larger than the first jerk; ii) cause the first actuator unit to generate the first jerk and the second actuator unit to generate a jerk obtained by subtracting the first jerk from the target jerk as an additional jerk when the target jerk is smaller than the first jerk and equal to or larger than a sum of the first jerk and the second jerk; and iii) cause the first actuator unit to generate the first jerk and the second actuator unit to generate the second jerk as the additional jerk when the target jerk is smaller 
The prior art does not disclose nor render obvious a vehicle including a braking force controller configured to: i) cause the first actuator unit to generate the target jerk when the target jerk is equal to or larger than the first jerk; ii) cause the first actuator unit to generate the first jerk and the second actuator unit to generate a jerk obtained by subtracting the first jerk from the target jerk as an additional jerk when the target jerk is smaller than the first jerk and equal to or larger than a sum of the first jerk and the second jerk; and iii) cause the first actuator unit to generate the first jerk and the second actuator unit to generate the second jerk as the additional jerk when the target jerk is smaller than the sum of the first jerk and the second jerk, in combination with the other elements required by independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BREU et al. (US 2013/0138312 A1) discloses a vehicle control system compensating a “jerk effect” during a coasting event (see paragraph [0008]).  However, the reference fails to disclose the specifically calculated and implemented jerks described in detail above.
	EBNER et al. (US 2008/0214352 A1) discloses a drivetrain control method which avoids jerks during coasting shifting (see paragraph [0010]).  However, the reference fails to disclose the specifically calculated and implemented jerks described in detail above.

	DEVRIES (US 5,721,473) discloses an in-wheel motor system (see ABSTRACT).  However, the reference fails to disclose the specifically calculated and implemented jerks described in detail above.
	SAHASRABUDHE et al. (US 4,566,067) discloses a vehicle speed control apparatus that limits jerk by implementing a coasting control routing (see column 15, lines 37-39).  However, the reference fails to disclose the specifically calculated and implemented jerks described in detail above.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655